DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2. 		Claims 1-23 have been examined in this application. This communication is the first action on the merits. 

IDS Statements
3.		The 3 information disclosure statements filed on 09/22/2020, 09/22/2020 and 07/16/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Specification Objections
4.		The disclosure is objected to because of the following informalities:
	(A).	Applicant’s Specification ¶ [0187] recites the following: “The image processing 5614 may detect outgassing from the at least one item of sale and, upon determining that the outgassing exceeds an outgassing level defined by a standard operating procedure 5724, determining that the causal [[even]] is based at least in part on level of ripeness 5726.” Examiner recommends to Applicant to amend this sentence in Applicant’s Specification ¶ [0187] as follows: “The image processing 5614 may detect outgassing from the at least one item of sale and, upon determining that the outgassing exceeds an outgassing level defined by a standard operating procedure 5724, determining that the causal event is based at least in part on level of ripeness 5726.”
	(B).	Applicant’s Specification ¶ [0194] recites the following: “The image processing 5814 may detect outgassing from the at least one item of sale and, upon determining that the outgassing exceeds an outgassing level defined by a standard operating procedure 5924, determining that the causal [[even]] is based at least in part on level of ripeness 5926.” Examiner recommends to Applicant to amend this sentence in Applicant’s Specification ¶ [0194] as follows: “The image processing 5814 may detect outgassing from the at least one item of sale and, upon determining that the outgassing exceeds an outgassing level defined by a standard operating procedure 5924, determining that the causal event is based at least in part on level of ripeness 5926.”
	(C). 	Applicant’s Specification ¶ [0201] recites the following: “The image processing circuit 6116 may detect outgassing from the at least one item of sale and, upon determining that the outgassing exceeds an outgassing level defined by a standard operating procedure, determining that the causal [[even]] is based at least in part on level of ripeness[[ ]]”. Examiner recommends adding a period to the end of this sentence and correcting the word “even” to “event.” Therefore, Examiner recommends to Applicant to amend this sentence in Applicant’s Specification ¶ [0201] as follows: “The image processing circuit 6116 may detect outgassing from the at least one item of sale and, upon determining that the outgassing exceeds an outgassing level defined by a standard operating procedure, determining that the causal [[even]] is based at least in part on level of ripeness[[ ]]”. Examiner recommends adding a period to the end of this sentence and correcting the word “even” to “event.”
	(D).	Applicant’s Specification ¶ [0248] recites the following: “Reports may include data from underlying sensors[[ ]]Reports may include detailed comparisons of multiple products.” Examiner recommends to Applicant to add a period after the word “sensors.” Therefore, Examiner recommends to Applicant to amend this sentence in Applicant’s Specification ¶ [0248] as follows: “Reports may include data from underlying sensors. Reports may include detailed comparisons of multiple products.”
Appropriate correction is required.

35 U.S.C. § 101 Subject Matter Eligibility Analysis
5.		Claims 1-23 under 35 U.S.C. § 101 are patent eligible due to the claims not reciting a judicial exception under step 2a prong one according to the to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
Additionally and/or alternatively, assuming arguendo, that Claims 1-23 recite a judicial exception under “Certain Methods of Organizing Human Activities” pertaining to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions), the claims as a whole recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
For example; these additional elements as shown in Independent Claims 1 and 12 include the following:
“an opening for receiving at least one micro-climate sensor of the plurality” (see 
“at least one space for storing the at least one micro-climate sensor” (see Independent Claim 1);
“a plurality of sensors operative to detect a presence of the at least one micro-climate sensor” (see Independent Claim 1)
“a sensor decommission circuit structured to generate a decommission command value in response to detection of the at least one micro-climate sensor via the plurality of sensors” (see Independent Claim 1)
“receiving at an opening of a repository device, at least one micro-climate sensor of the plurality” (see Independent Claim 12)
“detecting, via a plurality of sensors, a presence of the at least one micro-climate sensor” (see Independent Claim 12);
“generating, in response to detecting the presence of the at least one micro-climate sensor, a decommission command value” (see Independent Claim 12)
These additional elements (as shown above) when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under MPEP § 2106.05 (a) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under MPEP § 2106.05 (e).

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub (US 2018/0107576 A1) to Walden, and in view of US PG Pub (US 2006/0087436 A1) to Reddy.
		Regarding Independent Claim 1, Walden device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the following:
	- an opening for receiving at least one micro-climate sensor of the plurality (see at least Walden: Figs. 14-15 & ¶ [0114]. Walden notes that POP display 102 may be mounted on a door such as a freezer case door found in a grocery store. The accelerometer on POP display 102 may be used to detect when the door is opened and closed. Also that “the enclosure 740 is provided to enable proper disposal and/or recycling of wireless beacon 114. Sensor 742 is positioned between the enclosure 740 and POP display 202.  Sensor 742 may be used to detect when enclosure 740 is attached to POP display 102 and/or when the enclosure is removed from the POP display. Sensor 742 may be a light sensor or a magnetic sensor used to assess a condition of the attachment between enclosure 740 and POP display 102 (e.g., assess whether or not the enclosure is attached to the POP display).”  Therefore, Examiner interprets the repository device as enclosure 740. See Fig. 1 & Fig. 15 regarding a plurality of sensors.)
	- at least one space for storing the at least one micro-climate sensor (see at least Walden: ¶ [0209] & Figs. 14-15. Walden notes that “as shown in FIG. 15, sensor 742 is positioned between enclosure 740 and POP display 202. Sensor 742 may include, or be part of, the attachment means for attaching enclosure 740 to POP display 202. Sensor 742 may be used to detect when enclosure 740 is attached to POP display 102 and/or when the enclosure is removed from the POP display.” See also Walden at Fig. 1.)
	- a plurality of sensors operative to detect a presence of the at least one micro-climate sensor (see at least Walden: ¶ [0126-0127]. Walden notes that the POP display 102 may include one or more sensors 116 that collect data about an environment surrounding the POP display (e.g., monitor activity in and/or around the POP display). One or more of sensors 116 are capable of transmitting (e.g., broadcasting) collected sensor data and/or data packets indicating the presence of the sensors. The data packet indicating the presence of sensor 116 includes unique identifiers for the sensors. Also at ¶ [0130]: “Detecting presence, absence, and/or signal strength of sensors 116 allows data collection device 142 to assess the execution of POP displays 102 (e.g., assess the activity of adding/removing POP displays from the retail location and where the POP displays are positioned at the retail location).”)
		Walden repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items doesn’t explicitly teach the following:
	- a sensor decommission circuit structured to generate a decommission command value in response to detection of the at least one micro-climate sensor via the plurality of sensors 
		Reddy however in the analogous art for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items teaches the following:
- a sensor decommission circuit (see at least Reddy: ¶ [0036] & Fig. 5. Reddy notes that “The decommission device may also operate to manually mar the printed label 502 and decommission an electronic data tag 504 via ink from a pen or marker that is adapted to also render an electronic circuit inactive. A circuit may be shorted by applying a conductive ink that joins two portions of an antenna circuit that have leads near or on the surface of the label such that the leads can be joined by application of conductive ink to the label.”) structured to generate a decommission command value in response to detection of the at least one micro-climate sensor via the plurality of sensors (see at least Reddy: ¶ [0028] & Fig. 4. Reddy notes that “At 402, the receptacle receives, from a user, an article having an electronic data tag storing data. At 404, an interface of the receptacle receives a command to decommission the electronic data tag on the received article. For example, the command may come from the user or a timer device. The decommission device decommissions the electronic data tag at 406 in response to the received command to render inaccessible the data stored within the electronic data tag. Decommissioning includes disabling a passive data tag and/or an active data tag permanently or temporarily.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Walden device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain with the aforementioned teachings of a sensor decommission circuit structured to generate a decommission command value in response to detection of the at least one micro-climate sensor via the plurality of sensors of Reddy, wherein the decommission device may tear or peel off at least a portion of the printed label 502 to reduce the readability and/or effective range of the printed label 502 and electronic data tag 504. In yet another embodiment of the invention, means for decommissioning include packaging that automatically decommissions a data tag when the package becomes empty (see Reddy: ¶ [0035]).
Further, the claimed invention is merely a combination of old elements in a similar field Reddy, the results of the combination were predictable.

Regarding Independent Claim 12, Walden method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the following:
- receiving at an opening of a repository device, at least one micro-climate sensor of the plurality (see at least Walden: Figs. 14-15 & ¶ [0114]. Walden notes that POP display 102 may be mounted on a door such as a freezer case door found in a grocery store. The accelerometer on POP display 102 may be used to detect when the door is opened and closed. Also that “the enclosure 740 is provided to enable proper disposal and/or recycling of wireless beacon 114. Sensor 742 is positioned between the enclosure 740 and POP display 202.  Sensor 742 may be used to detect when enclosure 740 is attached to POP display 102 and/or when the enclosure is removed from the POP display. Sensor 742 may be a light sensor or a magnetic sensor used to assess a condition of the attachment between enclosure 740 and POP display 102 (e.g., assess whether or not the enclosure is attached to the POP display).”  Therefore, Examiner interprets the repository device as enclosure 740. See Fig. 1 & Fig. 15 regarding a plurality of sensors)
- detecting, via a plurality of sensors (see at least Walden: Fig. 1 & Fig. 15. Walden teaches a plurality of sensors pertaining to sensors 116 and sensors 742.), a presence of the at least one micro-climate sensor (see at least Walden: ¶ [0126-0127]. Walden notes that the POP display 102 may include one or more sensors 116 that collect data about an environment surrounding the POP display (e.g., monitor activity in and/or around the POP display). One or more of sensors 116 are capable of transmitting (e.g., broadcasting) collected sensor data and/or data packets indicating the presence of the sensors. The data packet indicating the presence of sensor 116 includes unique identifiers for the sensors. Also at ¶ [0130]: “Detecting presence, absence, and/or signal strength of sensors 116 allows data collection device 142 to assess the execution of POP displays 102 (e.g., assess the activity of adding/removing POP displays from the retail location and where the POP displays are positioned at the retail location).”)
	 Walden method for decommissioning a plurality of micro-climate sensors for generating 
- generating, in response to detecting the presence of the at least one micro-climate sensor, a decommission command value
Reddy however in the analogous art for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items teaches the following:
- generating, in response to detecting the presence of the at least one micro-climate sensor (see at least Reddy: ¶ [0026] & Fig. 3. Reddy notes that at Fig. 3, a receptacle 302 includes a base having a decommission device 308 incorporated therein. A motion sensor 304 detects entry of an article into the receptacle 302. (Alternatively, other sensors such as MEMS accelerometers on a movable section or switches or other devices responsive to the act of opening may be employed to detect input.) The motion sensor 304 alerts the detection element 306 to energize and determine if the article has an electronic data tag thereon.), a decommission command value (see at least Reddy: ¶ [0028] & Fig. 4. Reddy notes that “At 402, the receptacle receives, from a user, an article having an electronic data tag storing data. At 404, an interface of the receptacle receives a command to decommission the electronic data tag on the received article. For example, the command may come from the user or a timer device. The decommission device decommissions the electronic data tag at 406 in response to the received command to render inaccessible the data stored within the electronic data tag. Decommissioning includes disabling a passive data tag and/or an active data tag permanently or temporarily.” See also ¶ [0022]: “The chips may also be associated with sensors to read sensor information and transmit a signal responsive to the information, such as a value from a biosensor.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Walden method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain with the aforementioned teachings of generating, in response to detecting the presence of the at least one micro-climate sensor, a decommission command value of Reddy, wherein the decommission device may tear or peel off at least a portion of the printed label 502 to reduce the readability and/or effective range of the printed label 502 and electronic data tag 504. In yet another embodiment of the invention, means for decommissioning include packaging that automatically decommissions a data tag when the package becomes empty (see Reddy: ¶ [0035]).
Further, the claimed invention is merely a combination of old elements in a similar field Reddy, the results of the combination were predictable.

Regarding Dependent Claims 2 and 13, Walden / Reddy device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claims 1 and 12 above, and Reddy further teaches the device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- further comprising a sensor communication circuit structured to transmit the decommission command value to at least one of: the at least one micro-climate sensor; or a server (see Dependent Claim 2) / further comprising transmitting the decommission command value to a server (see Dependent Claim 13) (see at least Reddy: Fig. 3 & ¶ [0027-0028]. Reddy notes that at 402, the receptacle receives, from a user, an article having an electronic data tag storing data. At 404, an interface of the receptacle receives a command to decommission the electronic data tag on the received article. For example, the command may come from the user or a timer device. The decommission device decommissions the electronic data tag at 406 in response to the received command to render inaccessible the data stored within the electronic data tag. Also ¶ [0027]: “The detection element 306 or a signaling mechanism indicates to the user that the article contained an electronic data tag and that the tag was or was not successfully decommissioned. For example, lights and sounds may be employed to communicate with the user such as a red or green light or light emitting diode (LED), an alarm sound, or a recorded voice to confirm to the user about the status of the electronic data tag in the article.”) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Walden device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain with the aforementioned teachings of further comprising a sensor communication circuit structured to transmit the decommission command value to at least one of: the at least one micro-climate sensor; or a server (see Dependent Claim 2) / further comprising transmitting the decommission command value to a server (see Dependent Claim 13) of Reddy, wherein the decommission device may tear or peel off at least a portion of the printed label 502 to reduce the readability and/or effective range of the printed label 502 and electronic data tag 504. In yet another embodiment of the invention, means for decommissioning include packaging that automatically decommissions a data tag when the package becomes empty (see Reddy: ¶ [0035]).
Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reddy, the results of the combination were predictable.

Regarding Dependent Claim 3, Walden / Reddy device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 1 above, and Reddy further teaches the device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- wherein, in response to the decommission command value (see at least Reddy: Fig. 3 & ¶ [0027-0028]. Reddy notes that at 402, the receptacle receives, from a user, an article having an electronic data tag storing data. At 404, an interface of the receptacle receives a command to decommission the electronic data tag on the received article. For example, the command may come from the user or a timer device. The decommission device decommissions the electronic data tag at 406 in response to the received command to render inaccessible the data stored within the electronic data tag. Also ¶ [0027]: “The detection element 306 or a signaling mechanism indicates to the user that the article contained an electronic data tag and that the tag was or was not successfully decommissioned. For example, lights and sounds may be employed to communicate with the user such as a red or green light or light emitting diode (LED), an alarm sound, or a recorded voice to confirm to the user about the status of the electronic data tag in the article.”), the at least one micro-climate sensor enters a decommissioned mode (see at least Reddy: ¶ [0018] & Figs. 3-4. Reddy notes that for tags that are to be decommissioned, the energy applied and the frequency A user interface provides a means for the user to specify rules for the decommissioning of tags. For example, a handheld PDA may interact with the device to provide a menu-driven interface allowing the user to specify what steps to take for certain tag types. Thus, user-specified settings can be obtained that may override factory-specified defaults.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Walden device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain with the aforementioned teachings of wherein, in response to the decommission command value, the at least one micro-climate sensor enters a decommissioned mode of Reddy, wherein the decommission device may tear or peel off at least a portion of the printed label 502 to reduce the readability and/or effective range of the printed label 502 and electronic data tag 504. In yet another embodiment of the invention, means for decommissioning include packaging that automatically decommissions a data tag when the package becomes empty (see Reddy: ¶ [0035]).
Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reddy, the results of the combination were predictable.

Regarding Dependent Claims 4 and 15, Walden / Reddy device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claims 1 and 12 above, and Reddy further teaches the device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- wherein the decommission command value is structured to insert a marker in the product flow data for the at least one micro-climate sensor (see Dependent Claim 4) / further comprising inserting a marker in the product flow data for the at least one micro-climate sensor in response to the decommission command value (see Dependent Claim 15) (see at least Reddy: Fig. 3 & ¶ that the decommission device may also operate to manually mar the printed label 502 and decommission an electronic data tag 504 via ink from a pen or marker that is adapted to also render an electronic circuit inactive. Also see ¶ [0025]: “A trash receptacle 202 has a decommission contact surface 204 which is activated by the user 206 pressing a pedal 208 of the receptacle 202 as the article 210 is placed inside the receptacle 202. The article 210 has an electronic data tag 212, and the decommission contact surface 204 decommissions the tag as the article is placed inside the receptacle 202.”)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Walden device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain with the aforementioned teachings of wherein the decommission command value is structured to insert a marker in the product flow data for the at least one micro-climate sensor (see Dependent Claim 4) / further comprising inserting a marker in the product flow data for the at least one micro-climate sensor in response to the decommission command value (see Dependent Claim 15) of Reddy, wherein the decommission device may tear or peel off at least a portion of the printed label 502 to reduce the readability and/or effective range of the printed label 502 and electronic data tag 504. In yet another embodiment of the invention, means for decommissioning include packaging that automatically decommissions a data tag when the package becomes empty (see Reddy: ¶ [0035]).
Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reddy, the results of the combination were predictable.

Regarding Dependent Claim 5, Walden / Reddy device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Claims 1 and 4 above, and Reddy further teaches the device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- wherein the marker denotes an end of valid product flow data (see at least Reddy: ¶ [0018] & ¶ [0027]. Reddy notes that a multi-protocol RFID reader may be employed to identify the intended frequency of the RFID data tag, and to determine if the data tag is passive or active, based on received signals and/or signal strength. The tag may also be queried to further determine its nature. The system may then be programmed, either at the factory level or by the user, to specify subsequent actions as a function of the tag type. The system may be programmed to decommission all EPC Generation 2 RFID tags, take no action against passive low-frequency tags, and issue an audible alert if an active RFID tag is identified.  See also Fig. 4.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Walden device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain with the aforementioned teachings of wherein the marker denotes an end of valid product flow data of Reddy, wherein the decommission device may tear or peel off at least a portion of the printed label 502 to reduce the readability and/or effective range of the printed label 502 and electronic data tag 504. In yet another embodiment of the invention, means for decommissioning include packaging that automatically decommissions a data tag when the package becomes empty (see Reddy: ¶ [0035]).
Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reddy, the results of the combination were predictable.

Regarding Dependent Claims 6 and 17, Walden / Reddy device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claims 1 and 12 above, and Walden further teaches the device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- wherein the plurality of sensors includes at least one of: magnetic sensors; optical sensors; pressure sensors; or RFID sensors (see at least Walden: ¶ [0104] & ¶ [0209]. Walden notes that sensor 742 may be a light sensor or a magnetic sensor used to assess a condition of the attachment between enclosure 740 and POP display 102 (e.g., assess whether or not the enclosure is attached to the POP display).  Sensors 116 may provide monitoring of activity in and/or around the POP display. Sensors 116 include proximity sensors that detect activity in the vicinity of POP display 102. Proximity sensor may detect activity based on, for example, heat, light (reflected infrared and/or visible light), sound, and/or images. Examples of sensors 116 include, but are not limited to, ambient light sensors, passive infrared sensors, active infrared sensors, and image based detection sensors.)

Regarding Dependent Claims 7 and 18, Walden / Reddy device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claims 1 and 12 above, and Walden further teaches the device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- a status circuit structured to determine and transmit a status of the repository device (see Dependent Claim 7) / generating and transmitting a status of the repository device (see Dependent Claim 18) (see at least Walden: ¶ [0107] & ¶ [0210]. Walden notes that other component states that may be assessed and provided in the data packet include the state of circuit board 112 or memory 110 (e.g., errors in operation of the circuit board and/or memory), the state of an electronic display on POP display 102, state of clock 113, and operation or status of sensors 116. Also “when sensor 742 detects that enclosure 740 and POP display 102 are not attached, an operating state of wireless beacon 114 may be changed. The change in operating state may be executed by a program on wireless beacon 114. The wireless signal may be received by customer devices 118, network gateway 710, and/or data collection device 711 and transmitted to server 126.” See also Walden at Fig. 15.)

Regarding Dependent Claims 8 and 19, Walden / Reddy device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claims 1, 7, 12 and 18 above, and Walden further teaches the device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each 
-  wherein the status is full, wherein full indicates the repository device contains a maximum number of micro-climate sensors (see at least Walden: ¶ [0210] & Figs. 14-15. Walden notes that in the alert state, wireless beacon 114 may broadcast a wireless signal with one or more data packets that indicate a “removal” status of the wireless beacon (e.g., indicate that the wireless beacon has been removed from POP display 102). The wireless signal may be received by customer devices 118, network gateway 710, and/or data collection device 711 and transmitted to server 126. After a suitable period for broadcasting its “removal” status, wireless beacon 114 may execute a shutdown program to turn the wireless beacon off substantially permanently.)

Regarding Dependent Claims 9 and 20, Walden / Reddy device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Claims 1, 7, 12 and 18 above, and Walden further teaches the device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- wherein the status is empty, wherein empty indicates an absence of micro-climate sensors (see at least Walden: ¶ [0110] & ¶ [0273]. Walden notes that “when no activity is detected by sensor 116 (e.g., there is an absence of activity), wireless beacon 114 may enter a low power (sleep or non-broadcasting) mode. In the low power mode, wireless beacon 114 does not respond or provide push/pull events, described herein, as the wireless beacon is not broadcasting any data packets.”)

Regarding Dependent Claims 10 and 21, Walden / Reddy device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claims 1 and 12 above, and Walden further teaches the device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- a sensor identification circuit structured to determine and transmit an identification value of the at least one micro-climate sensor in response to detection of the at least one micro-climate sensor (see Dependent Claim 10) / identifying and transmitting an identification value of the at least one micro-climate sensor in response to detection of the at least one micro-climate sensor (see Dependent Claim 21) (see at least Walden: ¶ [0252] & ¶ [0256]. Walden notes that the identification (e.g., identification number) of the campaign may be encoded in a circuit printed at the same time as the brand-specific logo and/or promotional message. The circuit encoded with the campaign identification may subsequently be mated with a circuit containing an identification that is unique to each display associated with the campaign. An activation date may also be encoded in the printed circuit at that time. The additional identification information is contained in the form of an adhesive “patch” that may be attached to the display manually, or placed in a precise location through machine application.  The unique identifier in printed data 1004 is associated/assigned to the selected campaign before printing the printed data on POP display 102. See also Walden at Fig. 18.)

Regarding Dependent Claim 14, Walden / Reddy method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 12 above, and Reddy further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- further comprising decommissioning the at least one micro-climate sensor in response to the decommission command value (see at least Reddy: Fig. 3 & ¶ [0027-0028]. Reddy notes that at 402, the receptacle receives, from a user, an article having an electronic data tag storing data. At 404, an interface of the receptacle receives a command to decommission the electronic data tag on the received article. For example, the command may come from the user or a timer device. The decommission device decommissions the electronic data tag at 406 in response to the received command to render inaccessible the data stored within the electronic data tag. Also ¶ [0027]: “The detection element 306 or a signaling mechanism indicates to the user that the article contained an electronic data tag and that the tag was or was not successfully decommissioned. For example, lights and sounds may be employed to communicate with the user such as a red or green light or light emitting diode (LED), an alarm sound, or a recorded voice to confirm to the user about the status of the electronic data tag in the article.”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Walden method for further comprising decommissioning the at least one micro-climate sensor in response to the decommission command value of Reddy, wherein the decommission device may tear or peel off at least a portion of the printed label 502 to reduce the readability and/or effective range of the printed label 502 and electronic data tag 504. In yet another embodiment of the invention, means for decommissioning include packaging that automatically decommissions a data tag when the package becomes empty (see Reddy: ¶ [0035]).
Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reddy, the results of the combination were predictable.

Regarding Dependent Claim 16, Walden / Reddy method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 12 above, and Walden further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- further comprising storing the at least one micro-climate sensor in a space of the repository device (see at least Walden: ¶ [0209] & Figs. 14-15. Walden notes that “as shown in FIG. 15, sensor 742 is positioned between enclosure 740 and POP display 202. Sensor 742 may include, or be part of, the attachment means for attaching enclosure 740 to POP display 202. Sensor 742 may be used to detect when enclosure 740 is attached to POP display 102 and/or when the enclosure is removed from the POP display.” See also Walden at Fig. 1.)

Examining Claims with Respect to Prior Art
8.		Examiner deems that the grounds of prior art rejection(s) has been or have been overcome for Dependent Claims 11 and 22-23.
Claims 11 and 22-23 are objected to as being dependent upon a rejected base claims, but (e.g., such as in Independent Claims 1 and 12) including all of the limitations of the base claims and any intervening claims.

9.		Regarding Dependent Claims 11 and 22-23, none of these references listed in the 35 U.S.C 103 section either individually or in combination teach:
	- “a backhaul initiation circuit structured to generate an initiate backhaul command value structured to initiate a pickup of the at least one micro-climate sensor from the repository device” (see Dependent Claim 11); and
	- “a backhaul provisioning circuit structured to transmit the initiate backhaul command value” (see Dependent Claim 11);
	- “generating and transmitting an initiate backhaul command value structured to initiate a pickup of the at least one micro-climate sensor from the repository device” (see Dependent Claim 22);
	- “in response to the initiate backhaul command value, removing the at least one micro-climate sensor from the repository device” (see Dependent Claim 23)

10.		The closest prior arts are as follows:
1) US 2011/0084840 A1 – Mercier;
2) US 2018/0109928 A1 – Walden;
3) US Patent # (US 7,791,485 B2) - Lahiri
Regarding the Mercier reference, Mercier teaches that the functionality of key device 10 may be simple or complex based on, for example, the rules and degree of security being implemented on enabling key device 10 to function to its fullest extent (e.g., commission tags, decommission tags, physically unlocking tags, change tag data, including prices, etc.). For example, key device 10 can issue unlocking and/or decommissioning command(s) to a monitoring device that is being used as, for example, a security and tracking tag, thereby allowing the item to be removed from the store without an alarm sounding. 
Therefore, Mercier both individually and as a whole does not teach or suggest the following:
- “a backhaul initiation circuit structured to generate an initiate backhaul command value structured to initiate a pickup of the at least one micro-climate sensor from the repository device” (see Dependent Claim 11); and
	- “a backhaul provisioning circuit structured to transmit the initiate backhaul command value” 
	- “generating and transmitting an initiate backhaul command value structured to initiate a pickup of the at least one micro-climate sensor from the repository device” (see Dependent Claim 22);
	- “in response to the initiate backhaul command value, removing the at least one micro-climate sensor from the repository device” (see Dependent Claim 23)
Regarding the 2nd Walden reference, Walden teaches that products may be displayed on both POP display 102 and a product shelf near the POP display or elsewhere in the store. Customers may be able to remove products from either POP display 102 or the product shelf and purchase the product at the retail location (e.g., at a register in the retail location). SKU (stock keeping unit) numbers may be readily used to track how many products are sold in the given retail location (e.g., how many products with a given SKU are sold at a given retail location). This SKU information, however, does not discern between where the product was picked up from by the customer (e.g., either POP display 102 or the product shelf).
Therefore, Walden both individually and as a whole does not teach or suggest the following:
- “a backhaul initiation circuit structured to generate an initiate backhaul command value structured to initiate a pickup of the at least one micro-climate sensor from the repository device” (see Dependent Claim 11); and
	- “a backhaul provisioning circuit structured to transmit the initiate backhaul command value” (see Dependent Claim 11);
	- “generating and transmitting an initiate backhaul command value structured to initiate a pickup of the at least one micro-climate sensor from the repository device” (see Dependent Claim 22);
	- “in response to the initiate backhaul command value, removing the at least one micro-climate sensor from the repository device” (see Dependent Claim 23)
Regarding the Lahiri reference, Lahiri teaches that the decommissioning bin can include an entry compartment, an exit compartment, a database having link data associating a plurality of electronic tags with respective articles or objects, and a decommissioning compartment in communication with both the entry compartment and the exit compartment. The decommissioning compartment can include an electronic tag reader coupled to decommissioning logic programmed to access the database to disassociate link data associating electronic tags recognized by the electronic tag reader from respective ones of the articles or objects.
Therefore, Lahiri both individually and as a whole does not teach or suggest the following:
a backhaul initiation circuit structured to generate an initiate backhaul command value structured to initiate a pickup of the at least one micro-climate sensor from the repository device” (see Dependent Claim 11); and
	- “a backhaul provisioning circuit structured to transmit the initiate backhaul command value” (see Dependent Claim 11);
	- “generating and transmitting an initiate backhaul command value structured to initiate a pickup of the at least one micro-climate sensor from the repository device” (see Dependent Claim 22);
	- “in response to the initiate backhaul command value, removing the at least one micro-climate sensor from the repository device” (see Dependent Claim 23)
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patents and/or US PG Publication Documents
US 20110084840 A1 – Key Device for Monitoring Systems;
US 20180109928 A1 – Analyzing Movement of Data Collectors/Gateways Associated With Retail Displays;
US 7791485 B2 – Decommissioning Bin for Automatic Decommissioning of Electronic Tags;
US 20180374127 A1 – Wireless Beacon Based Systems Utilizing Printable Circuits
		Foreign Patent Documents
-> Foreign Patent Document (WO 2016/109563 A1) – System and Method for Monitoring Gas Emission of Perishable Products
-> Foreign Patent Document (WO 2017/068569 A1) – System and Method for Reducing Wastage of Fresh Produce in Retail Stores;
-> Foreign Patent Document (WO 2019/094085 A1) – Predicting Shelf Life Based on Item Specific Metrics;
-> Foreign Patent Document (WO 2019/139779 A1) – System for Crowdsourced Cold-Chain 
-> Foreign Patent Document (WO 2019/245717 A1) – Temperature-Sensitive Cold-Chain Compliance Indicators;
-> Foreign Patent Document (WO 2019/178425 A1) – Customized Item Disposition System
	NPL Documents
-> Aung, Myo Min, and Yoon Seok Chang. "Temperature management for the quality assurance of a perishable food supply chain." Food Control 40 (2014): 198-207.
-> Kim, Woo Ram, et al. "Freshness Gauge based cold storage management: A method for adjusting temperature and humidity levels for food quality." Food Control 47 (2015): 510-519.
-> Kaya, Aydin, et al. "Sensor failure tolerable machine learning-based food quality prediction model." Sensors 20.11 (2020): 3173.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Examiner, Art Unit 3623        
/MATTHEW S GART/                                                                                                                              Supervisory Patent Examiner, Art Unit 3623